PLOTKIN, Judge,
concurs with reasons.
I concur reluctantly because of the ambiguity created recently by the Louisiana Supreme Court in Chamberlain v. State, 624 So.2d 874 (1993) and Succession of Lauga, 624 So.2d 1156 (1993).
In my opinion, Butler v. Flint Goodrich Hospital, 607 So.2d 517 (La.1992) controls the primary issues in this case, whether the $100,000 ceiling for damages against a qualified health care provider is constitutional. The Chamberlain opinion directly reaffirms Butler, but the court’s reasoning and holding raises serious doubts about Butler’s continued validity. Likewise, in the Lauga, the methodology employed by the court to reestablish the constitutional right of forced heirship suggests that the statute at issue herein may be unconstitutional.
This issue is of vast importance. Only the Supreme Court can articulate whether Butler is now in conflict with Chamberlain and Lau-ga.